Citation Nr: 0513374	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability, evaluated as 30 percent disabling prior 
to August 1, 2003, 100 percent from August 1, 2003 to 
September 1, 2004, and 30 percent since September 1, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. C.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to January 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 decision by the RO in Atlanta, 
Georgia that denied an increase in a 30 percent rating for 
traumatic synovitis of the left knee with marked laxity.  A 
personal hearing was held before the undersigned Veterans Law 
Judge in June 2002.  In September 2003, the Board remanded 
the case to the RO for further procedural development.  The 
case was subsequently returned to the Board.

There are other issues that are not currently on appeal.  The 
veteran has raised a claim for service connection for 
prostate cancer, and an application to reopen a previously 
denied claim for secondary service connection for a right 
knee disability.  These issues are not in appellate status 
and are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

VA medical records reflect that the veteran underwent a left 
total knee replacement (TKR) in mid-July 2003.

Regulation provides that a total rating of 100 percent will 
be awarded for one year following implantation of a 
prosthetic replacement of the knee joint (and such total 
rating follows an initial one-month temporary total 
convalescent rating under 38 C.F.R. § 4.30).  Chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity warrant the grant of a 60 percent 
disability evaluation.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
under Diagnostic Codes 5256, 5261, or 5262.  The minimum 
rating for residual disability following implantation of a 
prosthesis is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2004).

It appears from a review of the claims file that the veteran 
was awarded a 100 percent disability rating effective August 
1, 2003, after his left TKR, with a 30 percent rating 
effective since September 1, 2004.  However, formal ratings 
to this effect are not in the claims file.  The most recent 
rating action of record is dated in December 2000.  The Board 
finds that a formal rating action by the RO is necessary 
prior to Board review of this appeal.

Moreover, the Board notes that the last VA examination of the 
veteran's left knee disability was performed in March 2004.  
Following the examination the examiner indicated that there 
had been a very good recovery and almost normal function at 
this stage.  In view of the knee surgery, the Board finds 
that another VA examination should be performed to determine 
the current level of severity of the service-connected left 
knee disability.  38 U.S.C.A. § 5103A(d) (West 2002).  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
left knee disability since June 2004.  
After receiving this information and any 
necessary releases, the contact the named 
medical providers and obtain copies of 
the related medical records.

2.  The RO should make arrangements with 
the appropriate VA medical facility for a 
VA examination performed by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected left knee 
disability.  The examiner should review 
the claims folder, and the examination 
report should reflect that this was done.  

In addition to an X-ray study, any other 
tests deemed necessary should be 
performed.  Range of motion studies 
should be performed, and the examiner is 
requested to state the normal range of 
motion of the knee.  The examiner should 
identify and assess any objective 
evidence of pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.  

4.  The RO should then re-adjudicate the 
claim for an increased rating for a 
service-connected left knee disability, 
to include consideration as to whether 
separate rating are warranted for 
limitation of motion of flexion and 
extension (VAOPGCPREC 9-2004), and 
arthritis and instability (VAOPGCPREC 23-
97).  If the claim is denied, the veteran 
and his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




